Citation Nr: 0944589	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-24 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease (DDD) of the lumbar spine, currently rated 40 
percent.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied the Veteran's 
claim for an increased rating for his lumbar spine DDD, rated 
40 percent.

In March 2009, the Board remanded the claim.


FINDING OF FACT

The Veteran's lumbar spine DDD causes limitation of motion 
and pain, but does not cause ankylosis or incapacitating 
episodes.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for lumbar 
spine DDD have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5237, 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication February 2007 letter, the RO notified 
the Veteran of the evidence needed to substantiate the claim 
for an increased rating for lumbar spine DDD.  In addition, 
this letter satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The February 
2007 letter nonetheless told the Veteran that he should 
submit any additional evidence that would substantiate his 
claim for an increased rating for lumbar spine DDD.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all remaining elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claims in the February 2007 letter. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, all of the identified post-service private and VA 
treatment records, and the records of the Social Security 
Administration's (SSA's) disability determination.  Moreover, 
the Veteran indicated in a September 2007 VCAA notice 
response that he had no further information or evidence to 
give VA to substantiate his claim.  In addition, the Veteran 
was afforded a March 2007 VA orthopedic examination as to the 
severity of his lumbar spine DDD and a September 2007 VA 
general medical examination which included findings as to the 
severity of his lumbar spine DDD.  As discussed below, the 
March and September 2007 VA examination reports were adequate 
because they included the Veteran's history and detailed 
physical examination and radiographic findings addressing the 
symptomatology required for higher ratings under all 
potentially applicable diagnostic codes.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for an increased rating for lumbar 
spine DDD is thus ready to be considered on the merits.


Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods during the appeal period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's lumbar spine DDD is rated 40 percent under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, applicable to 
lumbosacral strain.  All disabilities of the spine, including 
lumbosacral strain, are rated under either the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes.

Under the General Rating Formula, the Veteran's current 40 
percent rating is consistent with forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  Note 5 to the 
General Rating Formula defines unfavorable ankylosis as 
including fixation of the spine or a portion thereof in 
flexion or extension, while fixation in a neutral position 
represents favorable ankylosis.

A 50 percent rating under the General Rating Formula is not 
warranted in this case because the evidence reflects that 
there has been no ankylosis, unfavorable or otherwise, of the 
thoracolumbar or entire spine during the appeal period.  The 
March and September 2007 VA examinations included range of 
motion findings for flexion, extension, bilateral lateral 
flexion, and bilateral rotation.  The VA treatment records, 
for example, a July 2007 VA physical therapy initial 
assessment, similarly contained lumbar spine range of motion 
figures.  Dr. Misenhimer's June 2007 initial evaluation 
report indicated that range of motion of the lumbar spine was 
not attempted due to the Veteran's severe pain, but noted 
elsewhere that the pain was exacerbated by bending forward 
and backward, thus indicating that the Veteran's spine was 
not in a fixed position indicating ankylosis.  This evidence 
reflects that there was reduced lumbar spine range of motion, 
but no thoracolumbar ankylosis, during the appeal period.  
The absence of ankylosis precludes a rating higher than 40 
percent for the Veteran's lumbar spine DDD under the General 
Rating Formula.

In addition, when assessing the severity of a musculoskeletal 
disability that is at least partly rated on the basis of 
limitation of motion, VA is generally required to consider 
the extent that the Veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain, weakness, premature or excess fatigability, and 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, 
these provisions are not for consideration where, as in this 
case, the Veteran is in receipt of the highest rating based 
on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  
Moreover, the Board notes that, during the March 2007 VA 
examination, the Veteran denied any flare-ups of his back 
pain.  Therefore, a rating higher than 40 percent is not 
warranted pursuant to the DeLuca factors.

In addition, Note 1 to the General Rating Formula provides 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code.  During the March 2007 VA examination, the 
Veteran denied any rectal or bladder problems due to his back 
condition.  The September 2007 VA examiner similarly 
indicated that there was no bladder and bowel dysfunction.  
Dr. Misenhimer indicated in his June 2007 evaluation report 
that the Veteran had pain with bowel and bladder dysfunction, 
but did not identify any bowel or bladder impairment due to 
neurologic abnormalities.  Moreover, while the March and 
September 2007 VA examiners and Dr. Misenhimer all noted 
right lower extremity radiculopathy and numbness due to the 
Veteran's lumbar spine DDD, service connection for right foot 
drop secondary to his lumbar spine DDD with a 10 percent 
rating was granted in July 2006, prior to the May 2007 
decision on appeal herein.  Thus, the Veteran is already 
being compensated for these neurologic symptoms and the 10 
percent rating he is receiving for these symptoms is not at 
issue on this appeal.

Moreover, the right lower extremity symptoms upon which the 
diagnoses of radiculopathy were based were the only 
significant neurologic abnormalities noted in the March 2007 
and September 2007 VA examination reports and in Dr. 
Misenhimer's June 2007 evaluation report.  On the March 2007 
VA examination, there was only mild muscle atrophy noted on 
both thighs, lower extremity strength was 5/5, patellar 
reflexes were 2/4 and bilateral ankle jerks were 1/4.  A 
sensory examination was not reliable.  On the September 2007 
VA examination, deep tendon reflexes and knee reflexes were 
3+ bilaterally, there was evidence of loss of muscle mass on 
the right mid calf, lower extremity strength was 4/5, right 
ankle strength was 3/5, the there was normal sensation of the 
left lower extremity.  On Dr. Misenhimer's June 2007 
examination, the Veteran was unable to walk heel to toe, but 
the remainder of the motor examination revealed strength of 
5/5 for all muscles on the left.  Sensation was intact to 
light touch of the medial, lateral, and dorsal aspects of the 
left foot, with numbness in the right foot only.  A separate 
rating for associated objective neurologic abnormalities at 
another location is not warranted.

The Board has also considered the possibility of a higher 
schedular rating under the Formula for Rating IVDS Based on 
Incapacitating Episodes, which provides for a 60 percent 
rating for incapacitating episodes lasting six weeks during 
the previous twelve months.  However, during the March 2007 
VA examination, the Veteran denied any incapacitating 
episodes during the previous twelve months, and neither the 
September 2007 VA examination report nor the private and VA 
treatment records from the appeal period indicate that the 
Veteran experienced incapacitating episodes warranting a 
higher rating.  A rating higher than 40 percent is therefore 
not warranted under the Formula for Rating IVDS Based on 
Incapacitating Episodes.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996). Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization"). When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating. Id.

The discussion above reflects that the symptoms of the 
Veteran's lumbar spine DDD are contemplated by the applicable 
rating criteria, which take account of the loss of range of 
motion of the lumbar spine and lack of ankylosis and 
incapacitating episodes.  Thus, consideration of whether the 
Veteran's disability picture exhibits other related factors 
such as those provided by the regulations as "governing 
norms" is not required.  The Board notes that the Veteran's 
unemployment has been attributed to both his lumbar spine DDD 
and other disabilities.  An August 2004 SSA disability 
determination indicated a primary diagnosis of peripheral 
vascular disease, and a secondary diagnosis of coronary 
artery disease, and a July 2006 SSA disability determination 
indicated a primary diagnosis of sleep related breathing 
disorders and a secondary diagnosis of other and unspecified 
arthropathies.  The March 2007 VA examiner indicated that the 
Veteran was not working but did not attribute this to a 
particular disability.  The September 2007 VA examiner noted 
that the Veteran's lumbar spine DDD "does not impact a job 
since he has not been working since 2002," but also noted 
that his back condition is the most predominant factor 
limiting his normal occupational environment and that he had 
quit his job as a result of his heart condition.  Dr. 
Misenhimer opined that the Veteran was totally disabled from 
engaging in any form of gainful employment and did not see 
him being able to return to employment based on his June 2007 
examination findings.  However, even to the extent that the 
above evidence indicates that the Veteran's lumbar spine DDD 
has contributed to his unemployability, the Veteran is being 
compensated for this by the total disability rating based on 
individual unemployability (TDIU) that was granted in January 
2008.  The above evidence reflects that compensation in the 
form of an extra-schedular rating is not warranted, and there 
is no indication that the Veteran's symptoms have otherwise 
rendered impractical the application of the regular schedular 
standards.  Therefore, referral for consideration of an 
extraschedular evaluation for the Veteran's lumbar spine DDD 
is not warranted.  38 C.F.R. § 3.321(b)(1).

In sum, the above evidence, including the Veteran's 
statements, reflects that there is no basis for any higher 
rating for his lumbar spine DDD during any stage of the 
appeal period.  As the preponderance of the evidence thus 
reflects that the Veteran's lumbar spine symptoms more nearly 
approximate the criteria for a 40 percent rating, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).





ORDER

An increased rating for DDD of the lumbar spine, currently 
rated 40 percent, is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


